09-3387-ag
         Muriel Patino v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A097 156 871
                                                                               A097 156 872
                                                                               A097 156 870
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 7 th day of May, two           thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       ______________________________________
12
13       CESAR AUGUSTO MURIEL PATINO, LUZ STELLA
14       RAMIREZ GIRALDO, DANIEL AUGUSTO MURIEL
15       RAMIREZ,
16                Petitioners,
17
18                            v.                                09-3387-ag
19                                                              NAC
20       ERIC H. HOLDER, JR.,
21       UNITED STATES ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONERS:                   Glenn L. Formica, New Haven,
26                                          Connecticut.
27
28       FOR RESPONDENT:                    Tony West, Assistant Attorney
29                                          General; Shelley R. Goad, Assistant
1                            Director; Terri Leon-Benner, Trial
2                            Attorney, Office of Immigration
3                            Litigation, United States Department
4                            of Justice, Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED, that the petition for review

9    is DENIED in part and DISMISSED in part.

10       Petitioners, all natives and citizens of Colombia, seek

11   review of a July 14, 2009, order of the BIA affirming the

12   May 1, 2008, decision of Immigration Judge (“IJ”) Michael W.

13   Straus which: (1) pretermitted Ramirez-Giraldo’s application

14   for asylum; (2) denied her application for withholding of

15   removal and relief under the Convention Against Torture

16   (“CAT”); (3) pretermitted Ramirez-Giraldo’s and Muriel

17   Ramirez’s applications for cancellation of removal; and (4)

18   denied Muriel-Patino’s application for cancellation of

19   removal.   In re Muriel Patino, et. al., Nos. A097 156

20   871/872/870 (BIA July 14, 2009), aff’g Nos. A097 156

21   871/872/870 (Immig. Ct. Hartford, CT, May 1, 2008).      We

22   assume the parties’ familiarity with the underlying facts

23   and procedural history in this case.

24       Under the circumstances of this case, we review the

25   decision of the IJ as supplemented by the BIA.   See Yan Chen

                                   2
1    v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

2    applicable standards of review are well-established.     See

3    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
4    510, 513 (2d Cir. 2009).

5    I.   Withholding of Removal

6         Substantial evidence supports the IJ’s denial of

7    Ramirez-Giraldo’s application for withholding of removal. 1

8    Although she now argues that she suffered past persecution,

9    she made no such claim before the IJ, alleging in her asylum

10   application only that her brother, Gustavo, had been

11   threatened after she had departed for the United States.

12   Moreover, the IJ reasonably determined that Ramirez-Giraldo

13   did not establish a clear probability of future persecution

14   based solely on those alleged threats.   See Jian Xing Huang

15   v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam)

16   (holding that a fear is not objectively reasonable if it

17   lacks “solid support” in the record and is merely

18   “speculative at best.”).   In denying relief, the IJ also

19   reasonably noted that much of Ramirez-Giraldo’s family



          1
           Despite the Government’s argument, we decline to
     dispose of this claim on exhaustion grounds, addressing
     instead the BIA’s alternative affirmance of the IJ’s denial
     of withholding of removal.

                                   3
1    remains in Colombia unharmed.       See Melgar de Torres v. Reno,

2    191 F.3d 307, 313 (2d Cir. 1999) (finding that because the

3    asylum applicant’s mother and daughters continued to live in

4    her native country unharmed, her claim of a well-founded

5    fear was weakened).

6    II.   Cancellation of Removal

7          We lack jurisdiction to review the agency’s denial of

8    Muriel Patino’s application for cancellation of removal

9    based on his failure to establish “exceptional and extremely

10   unusual hardship” to his United States citizen son.

11   8 U.S.C. § 1252(a)(2)(B); see also Barco-Sandoval v.

12   Gonzales, 516 F.3d 35, 39 (2d Cir. 2008).       While we retain

13   jurisdiction to review constitutional claims and questions

14   of law, 8 U.S.C. § 1252(a)(2)(D), “we lack jurisdiction to

15   review any legal argument that is so insubstantial and

16   frivolous as to be inadequate to invoke federal-question

17   jurisdiction,” Barco-Sandoval, 516 F.3d at 40.       Likewise, we

18   lack jurisdiction to review purported constitutional claims

19   or questions of law when the argument “merely quarrels over

20   the correctness of the factual findings or justification for

21   . . . discretionary choices.”       Xiao Ji Chen v. U.S. Dep’t of

22   Justice, 471 F.3d 315, 329 (2d Cir. 2006).       In this case,


                                     4
1    although Cesar purports to raise errors of law in the

2    agency’s decisions, in substance his arguments simply amount

3    to challenges to the agency’s factual findings over which we

4    lack jurisdiction.   See Barco-Sandoval, 516 F.3d at 40; see

5    also Xiao Ji Chen, 471 F.3d at 329.     We dismiss the petition

6    for review to that extent.

7        For the foregoing reasons, the petition for review is

8    DENIED in part and DISMISSED in part.     As we have completed

9    our review, any stay of removal that the Court previously

10   granted in this petition is VACATED, and any pending motion

11   for a stay of removal in this petition is DISMISSED as moot.

12   Any pending request for oral argument in this petition is

13   DENIED in accordance with Federal Rule of Appellate

14   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe, Clerk
17
18




                                   5